Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Response
In Applicant's Response dated 10/25/2022, Applicant amended the Claims and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The prior art rejection of the Claims under 35 U.S.C. 103 previously set forth are withdrawn. 
	The examiner appreciates the applicant noting where the support for the amendments is located in the specification. 
The Application filed on 6/10/2019, has priority to PCT/CN19/80852 filed 04/01/2019.
Claim(s) 1-3, 5-12, 14-22 are pending for examination. Claim(s) 1, 10, 19 is/are independent claim(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-12, 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendez; Deborah et al. US 20150149557 (Mendez) in view of Sarangapani; Rajesh et al. US Pub. No. 2015/0227498 (Sarangapani).

Claim 1: 
	Mendez teaches: 
A method comprising:
receiving a web page requested by a first browser running on a first computing device [¶ 0055, 142-145] (HTTP request, request to co-browse);
providing the received web page as a first web page to the first browser running on the first computing device, wherein the first web page is rendered and displayed by the first browser [¶ 0008-10, 30, 35, 92-93] (web page rendered by the visitor browser is the first web page);
generating a second web page by duplicating the received web page [¶ 0030, 34, 84-85] (agent web browser is the duplicated web page);
providing the second web page to a second browser running on a second computing device, … , wherein the provided second web page is rendered and displayed by the second browser [¶ 0030, 34, 84-85] (agent web browser is the duplicated web page) [¶ 0107] (reverse co-browse);
causing the first browser to execute a script that configures the first browser to monitor the first web page rendered and displayed by the first browser for at least one change affecting the first web page [¶ 0061-63, 69-70, 75, 113, 121, 156, 199] (visitor JavaScript, agent JavaScript) [¶ 0060-63] (differential updates) [¶ 0075-81, Fig. 21] (DOM Tree Difference Algorithm) [¶ 0069] (HTML difference) [¶ 0067-68] (content difference);
[Examiner’s Interpretation: the examiner interprets HTML to be part of every web page, that is any prior art that teaches web pages also teaches HTML by default, this is because for every web page to be valid is has to be written in HTML]
based on detecting, via the script, the at least one change affecting the first web page rendered and displayed by the first browser, duplicating, in the second web page rendered and displayed by the second browser[¶ 0030, 34, 84-85] (agent web browser is the duplicated web page) [¶ 0075-81, Fig. 21] (DOM Tree Difference Algorithm), the detected at least one change affecting the first web page by injecting [¶ 0190] (inserting a script is “injecting”), into HyperText Markup Language (HTML) of the second web page [¶ 0061, 0075] (agent), a script that [¶ 0061, 67-68, 147] (Agent JavaScript), when executed by the second browser as part of rendering the HTML of the second web page in a Document Object Model (DOM) representation of the second web page [¶ 0010, 39] (renders the clone hierarchy as HTML, with the agent co-browsing script rendering the updates this means the changes are “injected” into HTML using JavaScript), configures the second browser to replicate the at least one change affecting the first web page [¶ 0075-81, Fig. 21] (DOM Tree Difference Algorithm) [¶ 0030, 34, 84-85] (agent web browser is the duplicated web page); and

	Mendez fails to teach, but Sarangapani teaches: 
the second computing device running an operating system and a web browser engine different from the operating system and the web browser engine running on other computing devices [¶ 0002, 13-14, 26] (select a first and second OS and browser for comparison against each other) [¶ 0019, 38-40] (DOM analysis, mimicking user actions, compare compatibility metrics) [¶ 0001] (JavaScript),
	…
identifying at least one instance of inconsistent rendering between the first and second browsers, wherein the identified at least one instance of inconsistent rendering is usable to ensure compatibility of web content across computing devices [¶ 0013-15, 26, 28, Figs 1A-1E] (first combination of a browser and an OS for comparison to a second combination of a browser and an OS) [¶ 0019, 38-40, Fig. 4] (DOM analysis, mimicking user actions. compare compatibility metrics, compatibility report) [¶ 0025, 42] (compare objects, analyze the difference).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of collaborative browsing in Mendez and the method of browser compatibility testing in Sarangapani, with a reasonable expectation of success. 
	The motivation for this combination would have been to determine and improve “browser and OS compatibility” and “maximize efficiency of the browser and OS compatibility system” [Sarangapani: ¶ 0003-04, 14-15].

Sarangapani also teaches: [¶ 0001] (JavaScript) [¶ 0019] (browser and OS compatibility testing capability functions by mimicking end user actions that would navigate a website). 

Claim 2: 
	Mendez teaches: 
The method of claim 1, wherein the script, when executed by the first browser, configures the first browser to: monitor the first web page rendered and displayed by the first browser for the at least one change affecting the first web page; and based on detecting the at least one change affecting the first web page rendered and displayed by the first browser, provide the detected at least one change to the second browser [¶ 0061-63, 69-70, 75, 113, 121, 156, 199] (visitor JavaScript, agent JavaScript) [¶ 0060-63] (differential updates) [¶ 0075-81, Fig. 21] (DOM Tree Difference Algorithm) [¶ 0069] (HTML difference) [¶ 0067-68] (content difference).

Claim 3: 
	Mendez teaches: 
The method of claim 2, wherein the script, when executed by the second browser, configures the second browser to: receive the detected at least one change affecting the first web page from the first browser; and based on receiving the detected at least one change affecting the first web page, duplicate in the second web page rendered and displayed by the second browser, the detected at least one change affecting the first web page [¶ 0061-63, 69-70, 75, 113, 121, 156, 199] (visitor JavaScript, agent JavaScript) [¶ 0060-63] (differential updates) [¶ 0075-81, Fig. 21] (DOM Tree Difference Algorithm) [¶ 0069] (HTML difference) [¶ 0067-68] (content difference).

Claim 5: 
	Mendez teaches: 
The method of claim 1, wherein the web page requested by the first browser running on a first computing device is a web page application [¶ 0030, 32, 40, 84, 211, 222] (a plugin is a “web page application”). 

Claim 6: 
	Mendez teaches: 
The method of claim 1, wherein the at least one change affecting the first web page rendered and displayed by the first browser comprises at least one change to a DOM representation of the first web [¶ 0061-63, 69-70, 75, 113, 121, 156, 199] (visitor JavaScript, agent JavaScript) [¶ 0060-63] (differential updates) [¶ 0075-81, Fig. 21] (DOM Tree Difference Algorithm) [¶ 0069] (HTML difference) [¶ 0067-68] (content difference). 

Claim 7: 
	Mendez teaches: 
The method of claim 6, wherein the script is further configured to cause the second browser to modify a Document Object Model [¶ 0061-63, 69-70, 75, 113, 121, 156, 199] (visitor JavaScript, agent JavaScript) [¶ 0060-63] (differential updates) [¶ 0075-81, Fig. 21] (DOM Tree Difference Algorithm) [¶ 0069] (HTML difference) [¶ 0067-68] (content difference).

Claim 8: 
	[Examiner’s Interpretation: In the broadest reasonable interpretation of “different” consistent with the specification, any browser running on two different devices would be “different”]
Sarangapani teaches: 
The method of claim 1, wherein a first user interface of the first browser running on the first computing device is different from a second user interface of the second browser running on the second computing device [¶ 0013-15, 26, 28, Figs 1A-1E] (first combination of a browser and an OS for comparison to a second combination of a browser and an OS) [¶ 0019, 38-40, Fig. 4] (DOM analysis, mimicking user actions. compare compatibility metrics, compatibility report) [¶ 0025, 42] (compare objects, analyze the difference).

Claim 9: 
	[Examiner’s Interpretation: In the broadest reasonable interpretation of “different” consistent with the specification, any browser running on two different devices would be “different”]
Sarangapani teaches: 
The method of claim 1, wherein the first browser running on the first computing device is different from the second browser running on the second computing device [¶ 0013-15, 26, 28, Figs 1A-1E] (first combination of a browser and an OS for comparison to a second combination of a browser and an OS) [¶ 0019, 38-40, Fig. 4] (DOM analysis, mimicking user actions. compare compatibility metrics, compatibility report) [¶ 0025, 42] (compare objects, analyze the difference).

Claims 10-12, 14-19: 
Claim(s) 10, 19 is/are substantially similar to Claim 1 and are rejected using the same art and the same rationale as Claim 1. 
Claim 1 is a “method” claim, Claim 10 is a “system” claim and Claim 19 is a “medium” claim, but the steps or elements of each claim are essentially the same. Yue teaches a system and medium as well [¶ 0022-24; Fig. 1]
Claim(s) 11 is/are substantially similar to Claim 2 and are rejected using the same art and the same rationale as Claim 2. 
Claim(s) 12 is/are substantially similar to Claim 3 and are rejected using the same art and the same rationale as Claim 3. 
Claim(s) 14 is/are substantially similar to Claim 5 and are rejected using the same art and the same rationale as Claim 5. 
Claim(s) 15 is/are substantially similar to Claim 6 and are rejected using the same art and the same rationale as Claim 6. 
Claim(s) 16 is/are substantially similar to Claim 7 and are rejected using the same art and the same rationale as Claim 7. 
Claim(s) 17 is/are substantially similar to Claim 8 and are rejected using the same art and the same rationale as Claim 8. 
Claim(s) 18 is/are substantially similar to Claim 9 and are rejected using the same art and the same rationale as Claim 9. 

Claim 20: 
[Examiner’s Interpretation: In the broadest reasonable interpretation of “different” consistent with the specification, any browser running on two different devices would be “different”]	
Sarangapani teaches: 
The method of claim 1, wherein identifying the at least one instance of the inconsistent rendering comprises:
determining whether the duplicated second web page rendered and displayed by the second browser is different from the first web page rendered and displayed by the first browser [¶ 0019, 38-40] (compare compatibility metrics) [¶ 0013-15] (first combination of a browser and an OS for comparison to a second combination of a browser and an OS) [¶ 0014, 16, 25-26, 42] (deviation from a threshold is “identifying inconsistencies”);
and reporting at least one instance of the inconsistent rendering and the determination to a web development interface [¶ 0014, 16, 19, 24-26, 39, Fig. 4] (generating a compatibility report is “reporting” “inconsistencies”).

Claim 21: 
	Sarangapani teaches: 
The method of claim 1, the identified at least one instance of inconsistent rendering is further usable to ensure compatibility of web content across different web browser [¶ 0014, 16, 25-26, 42] (deviation from a threshold is “identifying inconsistencies”) [¶ 0019, 38-40] (compare compatibility metrics) [¶ 0014, 16, 19, 24-26] (generating a compatibility report).

Claim 22: 
	Sarangapani teaches: 
The method of claim 1, wherein the at least one instance of the inconsistent rendering is performed by an automatic user interface issue detector associated with the first and second browsers running on the first and second computing devices [¶ 0018, 22, 37] (automated framework for compatibility testing, automated processing of website) [¶ 0014, 16, 25-26, 42] (deviation from a threshold is “identifying inconsistencies”) [¶ 0019, 38-40] (compare compatibility metrics) [¶ 0014, 16, 19, 24-26] (generating a compatibility report).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Guttman; Steve et al. US 20110191676 teaches: [¶ 0107] (repeating sequence of user-browser interactions, DOM modifications, JavaScript execution) [¶ 0048, 56, 90, 104, 114, 126, 142, 153] (co-browsing, inspect and/or change the state of either DOM elements (e.g. change a style attribute on a DOM element) or a JavaScript variable, and can propagate such changes across the player browser and reader browser instances) [¶ 0115, 139-140] (two player browsers of at least two different kinds).
Khoo; Justin US 20150161087 teaches: executing JavaScript to attach event listeners to the elements of the HTML content such that the HTML content mimics characteristics of the web browser, comparing differences in rendering and structure between HTML content loaded in said target client and said web browser. 
Rodriguez Valadez; Pedro de Jesus et al. US 9262396 teaches: browser compatibility checker tool may enable a web content developer to perform batch compatibility tests of multiple web pages across many different web browsers. 
Harris; Mike et al. US 20140136944 teaches: geometry of the image of a webpage as rendered on at least one target browser are compared with elements of a baseline geometry of the webpage to determine the differences; 0027-inject into the target browser JavaScript code for DOM introspection. 
Badger; Brian S. et al. US 20150113409 co-browsing, DOM, fetch script to receive web page. 
Yuhan; John S. et al. US 20150113383 teaches: [¶ 0020-24] (co-browsing with master and slave devices) [¶ 0019, 34, 39, 41, 44, 46] (DOM changes).
Boloker, David et al. US 20020194388 teaches: [¶ 0135] (co-browser, updated DOM manipulation) [¶ 0105] (browsing whereby an application is simultaneously accessed through different synchronized browsers). 
Esenther, Alan W. US 20020138624 teaches: [¶ 0089] (collaborative browsing, adjust for different browser brands or versions being used by different participants) [¶ 0082] (Document Object Model may differ between web browser brands).
Varadarajan; Anand US 20140258888 teaches: [¶ 0030, 56] (collaborative browsing, the document object model (DOM) is modified in the client of the leader, the change may then be replicated to the other clients). 
Walker; Byron Romon et al. US 20190171770 teaches: [¶ 0008] (co-browsing) [¶ 0012, 59, 61-62, 66-71, 86] (identify changes to the DOM rendered by the Web Browser to synchronize the web page rendered).
Harris; Mike et al. US 20140136944 teaches: [¶ 0027] (inject into the target browser JavaScript code for DOM introspection). 
Lackner; Bernhard et al. US 20190171542 teaches: [] (inject; JavaScript MutationObserver API may be used as a notification mechanism for content modifications, DOM,)
Padmanabhan; Senthil Kumar et al. US Pub. No. 2020/0104232 (Padmanabhan) teaches: [¶ 0019-20] (user interaction scripts that are applied to the user-interactive elements in a manner that mimics manual user input) [abstract, ¶ 0005, 19-20, 27, 41-47] (user interaction scripts) [¶ 0020] (determine rendering performance for a web page accessed at different device types or under different network conditions, identify individual elements of a web page that might affect overall rendering performance, assess the rendering performance of a variety of different web page elements in a platform-independent manner) [¶ 0045] (different browsers) [Padmanabhan: ¶ 0020] (improve rendering performance).
Yue; Chuan et al. US Pub. No. 2010/0082747 (Yue) Yue teaches: [¶ 0021-22, 61, 70, 77] (different devices and different browsers) [¶ 0044] (different operating systems, Windows, UNIX, iOS Android) [¶ 0047] (monitor changes in the host browser, send updates) [¶ 0052] (dynamic changes happening in a co-browsed web page can be synchronized in real time between host browser application) [¶ 0071] (accurately and smoothly synchronized) [¶ 0072] (dynamic DOM changes synchronized) [¶ 0039] (modified copy sent to co-browser) [¶ 0052, 65] (changes synchronized, browsing actions monitored and mirrored to other users, co-filling a form) [¶ 0030, 32, 35, 49, 53-54, 67, 69, 73] (scripting languages, JavaScript). 
Lowet; Dietwig J.C. et al. US Pub. No. 2010/0306642 (Lowet) teaches: [¶ 0048, 76, 80-81] (UI events from the master browser are recreated and dispatched again to be processed by the JavaScript of the web application) [¶ 0048, 57, 72, 83-84] (injected into JavaScript engine) [¶ 0012, 21-23, 29, 62] (detecting user input event).
Mocanu; Virgiliu et al. US Pub. No. 2019/0098096 (Mocanu) [¶ 0004, 06, 08-12, 113-114, 123, 128-132, 138] (detecting and/or synchronizing browsing session navigation between one or more browsers, synchronizing is “replicating”) [¶ 0116-119, 122-123, 139] (inject code, such as specialized JavaScript code into each web page) [¶ 0112] (navigation commands are detected and synchronized).
Sheretov; Andrei et al. US Pub. No.  2014/0129920 (Sheretov) teaches: [¶ 000045] (master has script for receiving updates from the slave, the master would be the second browser and the slave would be the first browser) [¶ 0011] (updated DOM) [¶ 0043] (script tag for updating) [¶ 0007] (co-browsing) [¶ 0013-14, 53, 69, 99, 101-102, 132] (DOM and event mirroring based on user interaction) [¶ 0011, 50-51, 68, 70, 100, 129-130, ] (scripting, JavaScript). 
Jones; Ellis Oliver et al. US 20180219849 [¶ 0070] (inject script, DOM duplication, 0070-browser extension 182 specific to that type of browser, Firefox, Safari).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-12, 14-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov